DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in response to the Applicant’s communication filed on 07/21/2021. In virtue of this communication, claim 1 is pending in this application.
The applicant is advised to check and correct the spelling of the last name of the second inventor in the Application Data Sheet

Information Disclosure Statement
The information disclosure statement filed 07/21/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because all three U.S. patent documents have incorrect numbering.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Specification
The disclosure is objected to because of the following informalities: p. 6 line 7 states “a second transmission to be used”, it appears that the word “rank” is missing (i.e. “a second transmission rank to be used”).  P. 7 line 5 states “a second communication”, it appears it should state “a second communication device 20”. Table 2 on p. 15 in the bottom row first column states “K+1”, it appears it should state “K+2”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9614602. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9614602 anticipates claim 1 of instant application according to the following table:

claim 1 of U.S. Patent No. 9614602
claim 1 of instant application
A method in a base station for signalling control information associated with transmission of data over a wireless channel comprising:
A method in a second communication device for signalling control information associated with transmission of data over a wireless channel comprising the steps of
receiving feedback data from a user equipment, wherein the feedback data comprises an indication of recommended precoder or precoders and a recommendation of a first transmission rank,
receiving feedback data from a first communication device, wherein the feedback data comprises an indication of recommended precoders and a recommendation of a first transmission rank to optionally use during transmission,
determining a second transmission rank to use for transmitting data,
determining a second transmission rank to use for transmitting data, and
transmitting control information to the user equipment, the control information comprising a bit field mapped to an index and an indication of a number of enabled codewords, the bit field mapped to the index indicating

that the transmission of data from the base station is using column subsets of each recommended precoder or precoders over frequency used 
transmitting a confirmation message to the first communication device comprising a confirmation that



the transmission of data from the second communication device is using at least parts of each recommended precoder over frequency used, wherein the parts of each recommended precoder corresponds to a column subset of the recommended precoders, 
the indication of the number of enabled codewords indicating a change in the first transmission rank to a second transmission rank
which confirmation message further comprises an indicator of the second transmission rank to use, 
wherein the number of enabled codewords and the bit field mapped to the index indicate which column or number of columns of the recommended precoder or precoders column subset to use supporting the second transmission rank.
and also which column or number of columns of the recommended precoder column subset to use supporting the second transmission rank.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 9838099. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious that the base station of claim 9 of U.S. Patent No. 9838099 uses the method of claim 1 of instant application according to the following table:
claim 9 of U.S. Patent No. 9838099
claim 1 of instant application
A base station for communicating with a user equipment over a radio channel, the base station comprising:
A method in a second communication device for signalling control information associated with transmission of data over a wireless channel comprising the steps of
a receiver for receiving (R4) feedback data from the user equipment, wherein the feedback data comprise an indication of one recommended precoder per subband and a recommended transmission rank;
receiving feedback data from a first communication device, wherein the feedback data comprises an indication of recommended precoders and a recommendation of a first transmission rank to optionally use during transmission,
and a transmitter for transmitting to the user equipment a message, wherein the message includes a confirmation that transmission of data from the base station is using a column subset of each recommended precoder,




and an indicator of the transmission rank to be used,
determining a second transmission rank to use for transmitting data, and transmitting a confirmation message to the first communication device comprising a confirmation that the transmission of data from the second communication device is using at least parts of each recommended precoder over frequency used,

which confirmation message further comprises an indicator of the second transmission rank to use (moved from later portion of the claim),
wherein said indicator also indicates which column or columns of the recommended precoder to use to support the transmission rank to be used…
wherein the parts of each recommended precoder corresponds to a column subset of the recommended precoders,
and also which column or number of columns of the recommended precoder column subset to use supporting the second transmission rank.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11108445. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious that the base station of claim 8 of U.S. Patent No. 9838099 uses the method of claim 1 of instant application according to the following table:
claim 8 of U.S. Patent No. 11108445
claim 1 of instant application
A base station for communicating with a user equipment over a radio channel, the base station comprising:
A method in a second communication device for signalling control information associated with transmission of data over a wireless channel comprising the steps of
a receiver for receiving feedback data from the user equipment, wherein the feedback data comprise an indication of a recommended precoder for each subband and a recommended transmission rank;
receiving feedback data from a first communication device, wherein the feedback data comprises an indication of recommended precoders and a recommendation of a first transmission rank to optionally use during transmission,
and a transmitter for transmitting to the user equipment a message, wherein the message includes a confirmation that transmission of data from the base station is using the recommended precoder,




and an indicator of the transmission rank to be used,
determining a second transmission rank to use for transmitting data, and transmitting a confirmation message to the first communication device comprising a confirmation that the transmission of data from the second communication device is using at least parts of each recommended precoder over frequency used,

which confirmation message further comprises an indicator of the second transmission rank to use (moved from later portion of the claim),
wherein said indicator also indicates which column or columns of the recommended precoder to use to support the transmission rank to be used…
wherein the parts of each recommended precoder corresponds to a column subset of the recommended precoders,
and also which column or number of columns of the recommended precoder column subset to use supporting the second transmission rank.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the steps" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3G Evolution HSPA and LTE for Mobile Broadband (Dahlman) (of record) in view of US 20070011550 (Agrawal) and further in view of US 20070274411 (Lee).
Regarding sole claim 1, Dahlman teaches on p. 338 – 339 “A method in a second communication device (disclosed as network in Dahlman. Base station is implicitly doing this part) for signalling control information associated with transmission of data over a wireless channel comprising the steps of
- receiving feedback data from a first communication device (disclosed as mobile by Dahlman), wherein the feedback data comprises an indication of recommended precoders (multiple pre-coder matrices, valid for different parts of the system bandwidth, may be reported) and a recommendation of a first transmission rank to optionally use during transmission (Based on measurements on the downlink reference signals of the different antennas, the mobile decides on a suitable (“first”) rank and corresponding pre-coder matrix),
- determining a second transmission rank to use for transmitting data (The network takes this information into account, but does not have to follow it, when deciding on what rank. Therefore, it implicitly determines its own (“second”) transmission rank), and
- transmitting a confirmation message to the first communication device indicating (the network must explicitly signal (i.e. “transmitting a confirmation message”) what pre-coder matrices are used by means of the downlink L1/L2 control signaling)…”
Dahlman does not explicitly teach that the confirmation message is “comprising a confirmation that the transmission of data from the second communication device is using at least parts of each recommended precoder over frequency used, wherein the parts of each recommended precoder corresponds to a column subset of the recommended precoders, which confirmation message further comprises an indicator of the second transmission rank to use, and also which column or number of columns of the recommended precoder column subset to use supporting the second transmission rank.”
Agrawal discloses a similar MIMO system in which a base station can decide on its own what rank to use while transmitting to the mobile station so that rank is progressively reduced (i.e. “a second transmission rank to use for transmitting data”) for subsequent transmissions (par. 0049, 0050, 0057 – 0060, 0071) to account for delayed CQI and rank feedback and increase robustness. In par. 0060 and 0076 – 0077 Agrawal discloses that the base station provides the rank indicator signal to the user terminal (i.e. “which confirmation message further comprises an indicator of the second transmission rank to use”).
Therefore, it would have been obvious to one of ordinary skills in the art to which this invention pertains at the time it was made to combine the feature of stepping down, at the base station, the rank and providing indication of the rank being used for transmissions to the mobile station of Agrawal, with the general method of Dahlman. Doing so would have increased the robustness of the system to account for delayed CQI and rank feedback (see Agrawal, par. 0049 and 0082).
Furthermore, Lee discloses a MIMO system (see par. 0038 – 0040) wherein because of various conditions on the channel the number of spacial streams (i.e. transmission rank) needs to be reduced (par. 0040, 0058 and 0088). In this case instead of regenerating a new precoding matrix, a particular number of columns corresponding to the current spatial multiplexing rate (i.e., the spatial multiplexing rate that was made smaller) may be selected to re-generate a new pre-coding matrix.  In other words, a new pre-coding matrix need not always be formed whenever the spatial multiplexing rate changes.  Instead, the initially formed pre-coding matrix may be employed as is (i.e., without any changes), but one or more particular columns of the corresponding matrix may be selected to re-form the pre-coding matrix (par. 0058). Par. 0059, 0060, 0064 – 0066 give specific examples when a change is made from higher rank to lower rank and specific columns of an original precoding matrix are used as a new precoding matrix. I.e. Lee teaches “that the transmission of data from the second communication device is using at least parts of each recommended precoder over frequency used, wherein the parts of each recommended precoder corresponds to a column subset of the recommended precoders”.
Since the combined system of Dahlman and Agrawal discloses reducing rank of transmissions to account for delayed feedback and changing conditions and Lee also uses reducing rank due to the same problem, it would have been obvious to one of ordinary skills in the art to which this invention pertains at the time it was made to combine Lee’s feature of using a specific column or a subset of columns of the original precoding matrix as a new precoding matrix for reduced (“second”) transmission rank, with the combined Dahlman and Agrawal disclosure. Doing so would have allowed decreasing requirements for memory storing various precoding matrices (see Lee, par. 0065).
Finally, no single applied reference teaches that the confirmation message further indicating “which column or number of columns of the recommended precoder column subset to use supporting the second transmission rank.”
However, Dahlman teaches that in case the network (“second communication device”) does not follow the recommendation of the mobile station, it must explicitly signal what pre-coder matrices are used by means of the downlink L1/L2 control signaling. Additionally, Lee teaches in par. 0083 that in selecting the particular column(s) of the pre-coding matrix, one or more random columns may be selected or one or more particular columns may be selected according to pre-defined rules without giving any specific rules. In par. 0038 Lee also teaches limited feedback from mobile station to the base station wherein the mobile station feeds back, to the transmitting side, an index of a pre-coding matrix that is already known by both the transmitting side and the receiving side instead of the whole matrix.
Therefore, based on above teaching of Dahlman and Lee, it would have been obvious to one of ordinary skills in the art to which this invention pertains at the time it was made that since the network (base station) already transmits to the mobile station what pre-coder matrices are used (see Dahlman), rather than sending downlink complete new matrices used, to send an indication only of those random column(s) (such as their number(s)) used in new precoding matrices for transmission with reduced rank. Doing so would have reduced the amount of downlink L1/L2 control signaling and thus saved radio resources.  It would have further allowed the mobile device to know which random columns where selected by the base station for further transmission, in case the columns are randomly selected, since without this knowledge the mobile station would not be able to decode the data.  Alternatively, if the columns are selected by the base station according to pre-defined rules known to the base station, this would have allowed the mobile device to know which columns were selected according to those rules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/Primary Examiner, Art Unit 2648